Citation Nr: 1326283	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  11-21 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.




ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May to July 1977.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

When subsequently filing his August 2011 Substantive Appeal (VA Form 9) to complete the steps necessary to perfect his appeal to the Board, he requested a hearing at the RO before a Veterans Law Judge (VLJ) of the Board, so a Travel Board hearing.  His hearing was scheduled for May 21, 2013, and he was appropriately notified of the date, time and location of it.  He did not appear for his hearing, however, and has not offered any good-cause explanation for his absence or requested to have his hearing rescheduled.  So the Board deems his hearing request withdrawn and is proceeding with its initial review of his claim.  38 C.F.R. § 20.704(d) (2012).

Since, however, his claim requires further development before being decided on appeal, the Board is REMANDING his claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran contends he has a bilateral hearing loss disability as a result of noise exposure during his military service - including especially from automatic pistol, machine gun, and grenade training.  See June 2010 Notice of Disagreement.  He has not been afforded a VA compensation examination to determine whether he has sufficient hearing loss to be considered an actual ratable disability according to the threshold minimum requirements of 38 C.F.R. § 3.385 or, if determined he does, for a medical nexus opinion concerning the etiology of his hearing loss, particularly in terms of the likelihood it is related or attributable to the alleged noise exposure during his military service.

As well, his military personnel records, especially his DD Form 214 indicating his military occupational specialty (MOS), and any outstanding VA or other treatment records should be obtained associated with the claims file for consideration.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain all of the Veteran's outstanding VA or other treatment records for the period from December 2009 through the present.  All additional evidence obtained that is not duplicative of evidence already of record should be associated with the claims file for consideration.  The amount of effort expended in obtaining outstanding records depends on who has custody of them; 38 C.F.R. § 3.159(c)(1) controls if they are not in the custody of a Federal department or agency, whereas subpart (c)(2) controls if they are.  So make as many attempts to obtain identified records as this VA regulation requires.  Also appropriately notify the Veteran if unable to obtain identified records, assuming some exist.  38 C.F.R. § 3.159(e)(1).

2.  Also obtain and associate with the file a copy of the Veteran's DD Form 214.

3.  Upon receipt of all additional records, schedule a VA compensation examination (audiological evaluation) to first determine whether the Veteran has sufficient hearing loss to be considered an actual ratable disability according to the threshold minimum requirements of 38 C.F.R. § 3.385 and then, if confirmed he does, for a medical nexus opinion concerning the etiology of his hearing loss, particularly in terms of the likelihood (very likely, as likely as not, or unlikely) it is related or attributable to the alleged noise exposure during his military service - e.g., automatic pistol, machine gun, and grenade training.

To facilitate making these necessary determinations, the entire claims file (i.e., any medical records contained in Virtual VA, CAPRI, and AMIE), including this REMAND, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should confirm in the examination report that (s)he has reviewed the folder in conjunction with the examination.

The examiner is specifically asked to comment on the November 2009 VA treatment record noting the Veteran's report of decreased hearing after being shot in the head in 2005 (which, if true, was well after his military service had ended since he was on active duty from May to July 1977).

The examiner should also however consider the Veteran's statements of noise exposure in service.  See June 2010 Notice of Disagreement (NOD).

It is most essential the examiner discuss the supporting rationale for all opinions expressed.

If the examiner is unable to provide an opinion without resorting to mere speculation, (s)he should expressly indicate this but also fully explain the reason why an opinion cannot be rendered.  Mere saying (s)he cannot respond without resorting to mere speculation will not suffice.

4.  Ensure this medical opinion is responsive to the determinative issues of whether there is a currently ratable hearing loss disability and, if there is, the cause of it insofar as whether it is related or attributable to the Veteran's military service.  Also ensure there is sufficient explanation as to why this is or is not the case.  If the opinion does not contain this required information, take any needed corrective action.  See 38 C.F.R. § 4.2.

5.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran a Supplemental Statement of the Case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


